Citation Nr: 1601180	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to extension of benefits under the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and November 1983 to September 1987.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The record reflects the Veteran received VRAP benefits for the period from January 7, 2013, to January 6, 2014, or for twelve months.

2.  The Veteran has received the maximum allowable VRAP benefits.


CONCLUSION OF LAW

The criteria for an extension of VRAP benefits beyond January 6, 2014, are not met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 711, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to VRAP benefits.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board also adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his notice of disagreement.  Further, he indicated on his substantive appeal (VA Form 9) that no hearing is desired in conjunction with this case.

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a high-demand occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA. 

The VRAP Program ended on March 31, 2014.  However, the Veteran's appeal for benefits has been pending prior to the program's end date; therefore, a decision on whether he is eligible for an extension of VRAP benefits is warranted.

VRAP was offered  up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old at the time of application; were unemployed at the time of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA)); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program.  In addition, participants must have been enrolled on a full-time basis in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation. 

In this case, the Veteran's basic eligibility for VRAP benefits and whether the institution where he did his coursework was a VA-approved program of education are not in question, as these matters have already been decided in his favor.  Rather, the issue is whether an extension of VRAP benefits beyond a 12-month period is warranted. 

The record shows that VA awarded VRAP benefits for the following periods:  January 7, 2013, to June 28, 2013, and June 28, 2013, to December 28, 2013.  Following the Veteran's request for an extension, the end date for the Veteran's VRAP benefits was extended to January 6, 2014.  The record shows therefore that the Veteran received VRAP benefits for the period January 7, 2013, to January 6, 2014, or twelve months.  Thus, he has received the maximum allowable benefits under the law.

Although the Board is sympathetic to the Veteran, including his contention that he needs to continue his Office Procedures and Management course in order to obtain the skills necessary to support himself, the Board is without authority to grant benefits in the present case.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


